PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/136,611
Filing Date: 20 Sep 2018
Appellant(s): BROECKX et al.



__________________
Carrie Schwartz
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 3, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 3, 2021, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guida et al (2014/0094397).
Guida et al disclose an external structuring system, produced in continuous process for liquid laundry detergent comprising (a) a crystallizable glyceride (b) a surfactant and (c) an organic alcohol (0020). Specifically, with respect to claims 2-3, Guida et al teach a HCO as the preferred glyceride in amounts from 2 to 20% (0022); organic alcohols such as glycerol, 1,3-propanediol and diethylene glycol in amounts from 1 to 2.5% (0042); and water may be present from about 5% (0052). With respect to claims 7-8, the surfactant such as anionic surfactants are present from 1 to 70% (0074-0078) such as C11-C14 HLAS and more specifically HLAS of 2-phenyl isomers are suggested (0037). Furthermore, with respect to claims 4-5, 2-20% of organic acids such as mixtures of C1-C30 carboxyl acids (0032) and optional components such as enzymes, perfumes and suppressors are employed (0085).  With further respect to the premix of the invention, Guida et al teach that preparing a premix of adding 5-50% of an external structurant system of an anionic surfactant and solution such as water and solvent, to a hot premix of glyceride in the premix is taught (0064-0065) at a temperature of 50-150 degrees Celsius; emulsifying the mixture and cooling the emulsification to between 25- 
Guida et al is silent respect to the ratio of structuring agent (HCO) and acid from 98:2 to 75:25.
It would have been obvious to the skilled artisan to formulate a ratio as claimed given that Guida et al teach the proportions of the HCO and the acid that encompass the percentages. One skilled in the art would have optimized the amounts of well-known ingredients with the expectation that similar results would have been obtained, absent a showing to the contrary. 
Moreover, in the absence of unexpected results to the contrary, one skilled in the art would have been motivated to optimize the ratio to suggest the claimed composition given that said process is suggested by Guida et al. The expectation is that a similar composition prepared through a known process of preparing an external structuring system by combining a structuring agent, an acid and premixed with water and anionic surfactant is suggested by Guida et al.  Accordingly, in the absence of a showing to the contrary, this process is broadly suggested and taught by Guida et al as described above.
As stated in KSR Int'l Co., v. Teleflex, Inc., 550 U.S. 398, 418 (2007): "[A]lnalysis [of whether the subject matter of a claim would have been prima facie obvious] need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." “The normal desire of scientists or artisans to .
NEW GROUNDS OF REJECTION
NONE
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  NONE.
(2) Response to Argument
	Appellant argues that the OA fails to provide a teaching of combining the structuring agent with an acid to form an acidified structuring agent and adding the acidified structuring agent to the premix to form an emulsified acidified structuring agent. 
	The examiner contends and respectfully disagrees and directs appellant’s attention to Guida et al who teaches and requires mixing each of the broadly claimed ingredients such as applicant’s preferred external structuring system (0020); organic acid, anionic surfactant and water (0032-0034). Guida et al clearly teaches that preparing a premix of adding 5-50% of an external structurant system of an anionic surfactant and solution such as water and solvent then a premix of glyceride into the premix of anionic surfactants (0064-0065). The pH-adjusting agent(s) are alkalinity 
	One of ordinary skill in the art would have been motivated by the broad terminology of the claimed invention and interpreted the term “acid” of the claimed invention as citric acid of examples 1 and 2 in amounts of 3.2% and 2.8%, respectively. Therefore, in the absence of criticality, one skilled would clearly envision the pre-mix called the external structuring system of Table 1, which is added to the structuring agent of HCO and citric acid thereby forming an emulsified, acidified structuring agent within the liquid detergent composition. The process of preparing the premix and in admixture with additional ingredients to suggest liquid detergent is taught and suggested by Guida et al.
	Appellant further argues that the list of many organic acids and alkaline materials of pH adjusting agents are not teachings of a process of making such compositions.
	The examiner contends that Guida et al teach at 0064 that the making of ESS is made by preparing a pre-mix as stated above and then adding it to the balance of the detergent composition, wherein the  balance of the detergent composition includes additional ingredients such as citric acid (see Tables I and II) to form a liquid detergent. 
	One skilled in the art would have been motivated, in the absence of a showing to the contrary, to prepare and ESS as claimed by preparing a pre-mix and ingredients within the detergent composition. Additional ingredients include acidifying agents and 
The exemplification of ingredients is not a list as suggested by appellant but one that clearly shows the addition of a premix and additional ingredients as claimed. Appellant has not given any evidence to the contrary that would suggest the process of producing the liquid detergent of Guida et al is not prima facie obvious to the claimed invention.
The order of addition, which appellant appears to suggest is lacking, is obvious to one of ordinary skill in the art. In the absence of a showing to the contrary, one skilled in the art would have predicted similar or the same process and compositions as described by Guida et al. Moreover, premixing anionic surfactants with water and adding it to the other components such as structuring agents and a pH-adjusting source, would have been obvious according to the teachings of Guida et al (see above). Order of additions, within process steps and when criticality, commensurate in scope with the claimed invention, has not been established and is held obvious to the skilled artisan. Accordingly, the claimed invention is obvious for reasons disclosed herein and by the suggestions and teachings of Guida et al. 
See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.)

The examiner respectfully contends and argues Guida et al, where the mixing of a pre-mix of ingredients as stated above, an acidifying agent and crystalline agent in admix with other detergent ingredients is taught and suggest appellant’s process. Appellant’s preamble of the claimed process is open to include additional detergent ingredient such as those provided in Table II of Guida et al. Furthermore, one skilled in the art would look to pre-mix Guida et al and adding ingredients of Table II, which would ultimately form any intermediate, to suggest the broadly claimed process and clearly envision the process by forming the liquid detergent composition, in the absence of a showing to the contrary.
With respect to the specification at page 21, the examiner contends that the showing is not commensurate in scope with the claimed invention. Appellant attempt to show structuring efficacy with extremely narrow formulations of HLAS, monoethanolamine, HCO, organic acids and the balance water. The claimed invention is broadly drawn to ingredients of ESS comprising a) non-polymeric, crystalline, hydroxyl-containing structuring agent with b) an acid and c) an anionic surfactant or mixture thereof into water.  Clearly, criticality cannot be established because the claimed process of ingredients are broadly claimed and include ingredients which are not claimed, and therefore are not commensurate in scope with the page 21 examples purporting structural efficacy to the order of addition. Therefore, in light of the above, criticality is 
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/NECHOLUS OGDEN JR/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
Conferees:
/ANGELA C BROWN-PETTIGREW/Supervisory Patent Examiner, Art Unit 1761  

/Jennifer McNeil/Primary Examiner, TC 1700                                                                                                                                                                                                                                                                                                                                                                                                              
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.